Citation Nr: 0614840	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-05 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for chondromalacia of 
the right patella.

2. Entitlement to service connection for medial meniscus tear 
of the right knee.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tuberculosis.


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978. 

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision the RO denied service 
connection for a right knee condition and decided that new 
and material evidence had not been received to reopen a claim 
for service connection for tuberculosis.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for tuberculosis (TB) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's chondromalacia of the right patella was 
caused by a motor vehicle accident in service.

2. The veteran's meniscal tears of the right knee were not 
incurred or aggravated by an in-service motor vehicle 
accident or any other incident in service.


CONCLUSIONS OF LAW

1. Chondromalacia of the right patella was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2005). 

2. Meniscal tears of the right knee were not incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right knee disorder was 
incurred when his knee hit the dashboard during a motor 
vehicle accident while in service.

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

The veteran has been diagnosed with mild chondromalacia of 
the right patella and with torn right menisci of the right 
knee, per his July 2004 VA examination.  The first element 
for service connection is met.

As to the second element, the veteran states, and there is 
supporting evidence in his service medical records, that he 
was involved in a motor vehicle accident in May 1977.  
According to the records, this accident caused trauma to the 
veteran's right knee, which was treated through the end of 
June 1977.  Given this evidence of an in-service injury, the 
second element for service connection is met as to both knee 
disabilities with which the veteran is currently diagnosed.

As to the third element, the evidence of a link between the 
in-service car accident and the veteran's current right knee 
disorder favors service connection for chondromalacia of the 
right patella, but is against service connection for meniscal 
tears. 

The veteran's first complaints of knee pain since the time of 
the accident were recorded by a VA treating physician in May 
2001. When examined by VA in November 2001, one examiner the 
veteran's report that he first felt this pain 20 years after 
his motor vehicle accident. A second examiner diagnosed the 
veteran with degenerative arthritis of the right knee, and 
noted the "unknown etiology" of his right knee pain despite 
hearing the same account of the car accident.

In an exam of July 2004, a new VA examiner opined that the 
veteran's medial meniscus tear was likely degenerative, but 
that chondromalacia of his right patella was as likely as not 
caused by the 1977 car accident. The latter opinion was 
conditioned on a finding of abnormal cartilage under the 
right patella. In December 2004, the same examiner inspected 
the veteran's magnetic resonance imaging (MRI), and found a 
minimal chondromalacia of the right patella. In April 2005, 
that same examiner reiterated his opinion that the 
degenerative changes in the veteran's knee, characterized by 
meniscal tears, were inconsistent with the described accident 
and not related to service. He further opined, however, that 
the chondromalacia may have been due to a motor vehicle 
accident, "(50/50)."

Overall, the evidence is at least in equipoise as to 
entitlement to service connection for chondromalacia of the 
right patella. When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102. Because the April 
2005 VA examination raises such doubt in favor of the 
veteran, entitlement to service connection for chondromalacia 
of his right patella is granted.

The evidence, however, disfavors service connection for 
degenerative changes of the right knee, including meniscal 
tears. The evidence is firmly against a link between the 
veteran's meniscal tears and any incident in service, per the 
April 2005 VA examiner's opinion. Service connection for 
meniscal tears is therefore denied.  There is no competent 
medical evidence of record supported a positive conclusion.  
The evidence does not demonstrate that the veteran has 
special medical training to support his conclusions that his 
right knee disorder is related to the accident he had in 
service.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing his claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In 
February and in April 2001, prior to the rating decision on 
appeal, the veteran was provided with correspondence which 
informed him of (1) the evidence needed to support his 
claims; (2) what actions he needed to undertake; (3) how VA 
would assist him in developing his claims; and (4) the need 
to submit any pertinent evidence in his possession. In 
January 2004, the Board found the RO's original 2001 notice 
defective, and ordered transmission of new notice that 
specifically addressed the claims at issue. Notice sent in 
February 2004 complied with that remand, again meeting the 
legal requirements listed above. 

The veteran was not properly notified of all five elements of 
a service connection claim, particularly the basics of 
disability ratings and determination of effective date, until 
April 2006, but that error was not prejudicial in this case. 
Since service connection is being granted in part, any notice 
omission will be cured by the RO when it effects the award.

VA has provided several compensation examinations, in 2001 
and again in 2004, with regard to the veteran's knee 
disorder, and has treated that disorder in conjunction with 
other ailments since 2001. These records have been obtained 
and are in the veteran's claims folder.  The veteran has not 
made VA aware of the existence of any other medical evidence 
relevant to his claim for a right knee disorder.  The 
evidence surrounding this claim has been developed to a 
reasonable extent, and thus VA has satisfied its duty to 
assist the veteran in this case.


ORDER

1. Entitlement to service connection for chondromalacia of 
the right patella is GRANTED.

2. Entitlement to service connection for right knee, medial 
meniscal tear, is DENIED.




REMAND

The veteran claims that he has been diagnosed with 
tuberculosis (TB), and that this disease began in service. He 
made his first claim for service connection for TB in 1978, 
and that claim was denied by the RO in May 1979 because the 
evidence at that time did not show that he had TB.  The 
veteran submitted a new claim for service connection for TB 
in December 2001. This claim was substantially the same as 
the claim adjudicated in May 1979. Recently, the notice 
requirements for this type of case have changed. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) established enhanced notice requirements for claims 
requiring new and material evidence. An appellant attempting 
to reopen a previously adjudicated claim must now be notified 
of the elements of his claim and of the definition of "new 
and material evidence."  The Court found that, in the 
context of a claim to reopen, VA must look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
proper notice, under Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 
2006), that describes what evidence 
would be necessary to substantiate that 
element or elements required to 
establish service connection that were 
found insufficient in the previous 
denial.  

2.	After corrective notice has been issued 
and the veteran has been given adequate 
time to respond, the RO should 
readjudicate his claim. If the claim 
remains denied, issue to the veteran 
and his representative a 


supplemental statement of the case, and 
afford appropriate time for a response. 
The case should then be returned to the 
Board for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


